IN THE COURT OF APPEALS OF IOWA

                                     No. 14-0516
                                 Filed June 10, 2015

STATE OF IOWA,
     Plaintiff-Appellee,

vs.

STEVEN CHARLES SCHUEMAN,
     Defendant-Appellant.
________________________________________________________________

      Appeal from the Iowa District Court for Pottawattamie County, Craig

Dreismeier, District Associate Judge.



      Steven Schueman appeals from the district court’s denial of his motion to

suppress. AFFIRMED.



      Bill C. Bracker of Law Office of Bill Bracker, Council Bluffs, for appellant.

      Thomas J. Miller, Attorney General, Kelli A. Huser, Assistant Attorney

General, Matthew D. Wilber, County Attorney, and Kerrie L. Snyder, Assistant

County Attorney, for appellee.



      Considered by Danilson, C.J., and Potterfield and Bower, JJ.
                                        2



BOWER, J.

      Steven Schueman appeals the district court’s denial of his motion to

suppress (concerning a traffic stop) claiming the deputy made a mistake of law

and not a mistake of fact concerning the existence of a stop sign. He also claims

the court improperly denied his motion based on the deputy’s mistake of law

regarding when a motorist is required to use a turn signal. We find the officer

had probable cause to stop Schueman based on the officer’s mistake of fact

about the existence of a stop sign and need not reach the issue of the turn

signal. We affirm the district court’s denial of Schueman’s motion to suppress.

I.    BACKGROUND FACTS AND PROCEEDINGS

      We incorporate the district court’s statement of the factual background:

              Deputy Ramsey testified that while on routine patrol in the
      city of Avoca, Pottawattamie County, he observed a pickup cross
      from his right to left at an intersection that he thought was
      controlled by a stop sign. The deputy was traveling south on
      highway 59, at or near the posted limit of thirty miles per hour.
      Defendant was driving a beige pickup headed east on West Lyons
      Street. The video shows the officer’s car approximately three-
      quarters of one block from the intersection when the beige pickup
      entered the intersection. The pickup did not come to a complete
      stop before entering the intersection. Deputy Ramsey testified that
      when he saw what he considered to be a traffic infraction, he
      testified he was going to stop the defendant for the same even
      though he did not immediately pull the defendant over. While the
      beige pickup is crossing the highway, the video shows the patrol
      car decelerate. Upon viewing the video, it is apparent to this Court
      that if the deputy did not brake upon approaching this intersection,
      a collision with the pickup truck would likely have occurred. By
      braking, enough time elapsed to allow the pickup truck through the
      intersection prior to the deputy arriving at the same. Upon the
      deputy arriving at the intersection, he turned and followed the
      defendant for one block. Defendant turned north without signaling,
      and it was at this time that Deputy Ramsey made the traffic stop.
      Deputy Ramsey testified that there was no oncoming or cross traffic
      in the vicinity prior to the defendant turning north.
                                        3



              Upon speaking with Defendant, the deputy stated (as
      indicated in the video) to the defendant as follows: “you ran that
      stop sign there and then you did not turn your signal on and you
      have been drinking tonight . . . .” After field sobriety tests, he made
      the arrest and transported defendant where he tested over the legal
      limit for alcohol. Defendant is charged with operating while
      intoxicated.
              Deputy Ramsey did not have a stop sign at the intersection
      of Highway 59 and West Lyons. However, both the deputy and the
      defendant both testified that normally a stop sign would be at the
      intersection in question for the defendant’s direction of travel.
      During the time of this incident, road construction was taking place
      at this intersection. The Defendant testified that the stop sign at the
      intersection had been removed between a week and ten days
      earlier. He accompanied his sister to the site on the day following
      the arrest and photographed the area. The photos corroborated
      Defendant’s testimony that there was not a stop sign in place. The
      photos also corroborated Defendant’s testimony that the area was
      under construction. A review of the video shows the traffic cones
      that appeared in the photos. There is no stop sign visible on the
      video. The affidavit from the city maintenance worker confirms that
      the sign had been removed during construction and not replaced
      until after Defendant’s arrest. The court specifically finds that there
      was not a stop sign present on the evening of Defendant’s arrest.

      On October 4, 2013, Schueman was arrested and charged with operating

a motor vehicle while intoxicated, second offense, pursuant to Iowa Code section

321J.2 (2013). Schueman filed a motion to suppress, and the district court held

a hearing on January 10, 2014. Schueman claimed the deputy did not have

reasonable suspicion to make the stop. The district court found the deputy had

probable cause to stop Schueman due to the deputy’s mistake of fact concerning

the existence of a stop sign and due to Schueman’s failure to use his turn signal.

The court denied the motion. The trial was held on March 28, and Schueman

was found guilty. He now appeals.
                                              4



II.    STANDARD OF REVIEW

       We review suppression rulings based on constitutional arguments de

novo. State v. Knight, 853 N.W.2d 273, 276 (Iowa Ct. App. 2014)

III.   DISCUSSION

       The Fourth Amendment of the United States Constitution and article I,

section 8 of the Iowa Constitution provide protection to individuals against

unreasonable searches and seizures. State v. Kinkead, 570 N.W.2d 97, 100

(Iowa 1997).      “Warrantless searches and seizures are per se unreasonable

unless . . . a recognized exception to the warrant requirement applies.” State v.

Howard, 509 N.W.2d 764, 766 (Iowa 1993). One such exception authorizes a

law enforcement officer to stop a vehicle when the officer observes a traffic

violation, no matter how minor. State v. Tague, 676 N.W.2d 197, 201 (Iowa

2004). The burden is on the State to prove by a preponderance of the evidence

that the officer had probable cause to stop the vehicle. Id. If the State does not

meet this burden, the evidence obtained through the stop must be suppressed.

Kinkead, 570 N.W.2d at 100.

       Schueman claims the deputy did not have probable cause to stop him

because the deputy made a mistake of law concerning the existence of a stop

sign.1 A mistake of fact can justify a traffic stop, but a mistake of law cannot. 2



1
  Since we find the deputy made a mistake of fact, and not a mistake of law, concerning
the existence of the stop sign, we limit our review to this issue as it is dispositive of this
appeal.
2
  We recognize that the United States Supreme Court created a different standard for a
police officer’s reasonable mistake of law in Heinen v. North Carolina, 135 S. Ct. 530,
540 (2014), where the Court held a reasonable mistake of law created reasonable
suspicion for a traffic stop under the Fourth Amendment. As the facts in this case point
                                        5



See State v. Lloyd, 701 N.W.2d 678, 680 (Iowa 2005) (finding an officer’s

mistake concerning a motorist’s license plate was a mistake of fact and sufficient

to establish reasonable cause to stop the motorist); see also State v. Louwrens,

792 N.W.2d 649, 653 (Iowa 2010) (finding no objective legal basis for stop based

on officer’s mistake of law concerning a U-turn ordinance). The district court

found the officer’s mistake one of fact and reasoned:

             If there was never a stop sign at this intersection, then this
      Court believes it would be a mistake of law and the stop of the
      defendant would not be reasonable. However, in this case, a stop
      sign is normally present at this intersection. Both the deputy and
      defendant testified to the same. The deputy testified he believed
      the stop sign to be present on the day in question. The sign was
      not present on the day in question due to the road construction.
      When the deputy confronted the defendant, he told him one of the
      reasons for the stop was due to the defendant failing to stop at the
      stop sign. If the defendant knew there was no stop sign that night,
      he never indicated that to the deputy. Had the stop sign been
      present, clearly probable cause would have existed to support the
      stop of the defendant as a law had been violated. This Court
      believes the deputy’s assertion that a stop sign was present was
      objectively reasonable under the facts of this case. As such, this
      Court believes the deputy did have probable cause to stop the
      defendant.

      We agree with the district court’s well-reasoned opinion. This is not a

case like Louwrens, where our supreme court found an officer had a mistaken

belief about a law. 792 N.W.2d at 653. In Louwrens, an officer knew the city

ordinance restricted U-turns on a certain road, but the officer did not know,

pursuant to the Iowa Code, the restriction was not effective until signs were

posted. Id. at 650. The officer stopped a driver for making a U-turn on the




to a mistake of fact, and not a mistake of law, we decline to adopt the Court’s new
standard at this time.
                                         6



restricted portion of the road; however there were no signs posted informing

drivers of the restriction. Id.

       In the present case, and as the district court reasoned, the officer believed

a stop sign was posted at the intersection. A stop sign had been posted at the

intersection in the past, and a stop sign was reposted at the intersection after the

stop and after completion of the construction.      The officer’s belief about the

existence of the stop sign was one based on fact rather than a misapplication of

the law. Therefore, we affirm the district court’s denial of Schueman’s motion to

suppress.

       AFFIRMED.